DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
2.	 The amendments filed March 8, 2021 has been entered. Claims 1-15, 18, 21,  and 28 are canceled. Claims 16 and 23 were amended. Claims 16-17, 19-20 and 22-27 are under consideration in this Office Action.

Withdrawn Rejections
3.	The following rejections have been withdrawn in view of applicants’ amendments:
a) The scope of enablement rejection of claims 16-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph;
 b) The rejection of claim 16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph; and
c) The rejection of claims 16-17, 21-26 and 28 under 35 U.S.C. 102(a)(2) as being anticipated by Boucher as evidenced by Takeda. 

Response to Arguments
4.	Applicant’s arguments, filed March 8, 2021 with respect to the rejections of claim(s) 16-28 under Lipps et al, and Boucher in view of Takeda has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
	Applicants argue that Lipps does not teach treatment of ungulates or the treatment of laminitis as a result of snake bite. In response, Lipps do teach treating snake bite and envenomation with LTNF. The lethal toxin neutralizing factor (LTNF) exhibits the ability to neutralize all effects associated with the lethality of snake venom toxins. While Acosta de Perez et al., teach an effect of snake venom is laminitis. Furthermore, Acosta de Perez teach treating equine laminitis as a result snake bite. 


New Grounds of Rejection Necessitated BY Applicants Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 16-17, 19-20 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lipps et al., (US Patent 5,576,297 published Nov. 1996) in view of Acosta de Perez et al., (Toxicon, Volume 48, Issue 3, 1 September 2006, Pages 307-312).
The claims are drawn to a method for treating or inhibiting laminitis in an ungulate in need thereof, the method comprising administering a therapeutically effective amount of at least one anti-hemorrhagic peptide to the ungulate, thereby treating or inhibiting laminitis, wherein the at least one anti-hemorrhagic peptide is lethal toxin neutralizing factor (LTNF).
Lipps et al., teach natural and synthetic lethal toxin neutralizing factors and their utility as treatment for envenomation.  Lipps et al., teach a method for treating a victim of envenomation, said method comprising injecting intravenously a composition into said victim, wherein said composition contains a lethal toxin neutralizing factor obtained from the sera of an opossum from the family Didelphis, wherein the victim has been envenomed from venom of all major species such as snakes, scorpions, bees and toxins from plants and bacteria.  Opossum whole serum exhibits a life saving property 
The use of both natural and synthetic LTNF can be extended to treat sepsis, allergy etc. and other nonspecific disorders [Object of the Invention].  The synthetic factor requires: (1) Amino acid sequencing of the purified LTNF from opossum serum; and (2) synthesizing a short peptide of fifteen amino acids, which is identical to the first 15 N terminal amino acids of the naturally occurring factor from opossum serum. The synthetic lethal toxin neutralizing factor and the first 15 N-terminal amino acids of the naturally occurring factor have the sequence [Summary of Invention]. The lethal toxin 
 The synthesized LTNF was tested with the venoms as documented in Table V. Mice were divided into three groups. Mice in groups I & II were injected with lethal doses of respective venoms. Immediately, the mice in group I were injected with 0.5 ml of PBS, while those in group II were injected with 500 μg of synthetic LTNF in 0.5 ml. Mice in group III were injected with 500 μg of synthetic LTNF and after 30 minutes they were given lethal doses of respective venoms as taught by Lipps et al., See Table IV and V.  Therefore Lipps et al., teach administering a therapeutically effective amount of LTNF. The use of LTNF-n and LTNF-s can be expected to be useful as treatment for sepsis, allergies and other nonspecific disorders caused by the environment and as a preventive measure before possible exposure to various toxins.  The LTNF-n can be isolated from other species of opossums such as Didelphismarsupialis, Philander opossum, and Lutreolina crassicaudata and other animals like mongoose and meerkat. The application of LTNF-n or LTNF-s, as treatment for snakebite, overcomes the problem of hypersensitivity occurring from the horse-derived antivenom [Detailed Description].  Lipps et al., teach SEQ ID NO:1
AAW11575
ID   AAW11575 standard; peptide; 15 AA.
XX
AC   AAW11575;
XX
DT   25-MAR-2003  (revised)
DT   20-MAR-1997  (first entry)
XX
DE   N-terminal peptide from lethal toxin neutralising factor.
XX
KW   Lethal toxin neutralising factor; LTNF; opossum; bee toxin;
KW   scorpion toxin; plant toxin; bacterial toxin; venom; sting; snake bite.
XX
OS   Didelphis virginiana.
XX

XX
CC PD   19-NOV-1996.
XX
CC PF   22-SEP-1994;   94US-00310340.
XX
PR   10-MAY-1993;   93US-00058387.
XX
CC PA   (LIPP/) LIPPS B V.
CC PA   (LIPP/) LIPPS F W.
XX
CC PI   Lipps FW,  Lipps BV;
XX
DR   WPI; 1997-011287/01.
XX
CC PT   Treatment of victims of bee or scorpion stings or plant or bacterial 
CC PT   toxins - by admin. of lethal toxin-neutralising factor or its N-terminal 
CC PT   peptide.
XX
CC PS   Claim 7; Col 9; 9pp; English.
XX
CC   The present sequence is from the N-terminus of a 68 kD protein purified 
CC   from the serum of the opossum Didelphis virginiana. The full-length 
CC   protein is a lethal toxin neutralising factor (LTNF). The use of purified
CC   LTNF or of the chemically synthesised 15mer N-terminal peptide for 
CC   treating victims of bee stings, scorpion stings and bacterial or plant 
CC   toxins is claimed. The patent disclosure does not provide any evidence 
CC   for neutralising activity against these various toxins. There is evidence
CC   of significant neutralising activity of the opossum LTNF and the 15mer 
CC   peptide against venom from snakes of the families Crotalidae, Elaphidae, 
CC   Hydrolidae and Viperidae. (Updated on 25-MAR-2003 to correct PF field.)
XX
SQ   Sequence 15 AA;

  Query Match             100.0%;  Score 84;  DB 1;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LKAMDPTPPLWIKTE 15
              |||||||||||||||
Db          1 LKAMDPTPPLWIKTE 15


Lipps et al., teach SEQ ID NO: 2


AAW11575
ID   AAW11575 standard; peptide; 15 AA.
XX
AC   AAW11575;
XX
DT   25-MAR-2003  (revised)
DT   20-MAR-1997  (first entry)

DE   N-terminal peptide from lethal toxin neutralising factor.
XX
KW   Lethal toxin neutralising factor; LTNF; opossum; bee toxin;
KW   scorpion toxin; plant toxin; bacterial toxin; venom; sting; snake bite.
XX
OS   Didelphis virginiana.
XX
CC PN   US5576297-A.
XX
CC PD   19-NOV-1996.
XX
CC PF   22-SEP-1994;   94US-00310340.
XX
PR   10-MAY-1993;   93US-00058387.
XX
CC PA   (LIPP/) LIPPS B V.
CC PA   (LIPP/) LIPPS F W.
XX
CC PI   Lipps FW,  Lipps BV;
XX
DR   WPI; 1997-011287/01.
XX
CC PT   Treatment of victims of bee or scorpion stings or plant or bacterial 
CC PT   toxins - by admin. of lethal toxin-neutralising factor or its N-terminal 
CC PT   peptide.
XX
CC PS   Claim 7; Col 9; 9pp; English.
XX
CC   The present sequence is from the N-terminus of a 68 kD protein purified 
CC   from the serum of the opossum Didelphis virginiana. The full-length 
CC   protein is a lethal toxin neutralising factor (LTNF). The use of purified
CC   LTNF or of the chemically synthesised 15mer N-terminal peptide for 
CC   treating victims of bee stings, scorpion stings and bacterial or plant 
CC   toxins is claimed. The patent disclosure does not provide any evidence 
CC   for neutralising activity against these various toxins. There is evidence
CC   of significant neutralising activity of the opossum LTNF and the 15mer 
CC   peptide against venom from snakes of the families Crotalidae, Elaphidae, 
CC   Hydrolidae and Viperidae. (Updated on 25-MAR-2003 to correct PF field.)
XX
SQ   Sequence 15 AA;

  Query Match             100.0%;  Score 54;  DB 1;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LKAMDPTPPL 10
              ||||||||||
Db          1 LKAMDPTPPL 10



Acosta de Perez et al., teach envenoming caused by Bothrops snakebite includes local symptoms, such as pronounced edema, hemorrhage, intense pain, vesicles, blisters and myonecrosis [Abstract]. Lameness (claudication) and dysfunction of the bitten limb has been observed in horses after natural snakebite presumably because of the rapid effect of the venom in the bitten area. Chronic laminitis has been listed as a sequelae to snakebite in horses [Introduction].
The principal systemic symptom consists in the alteration of blood clotting, due to fibrinogen consumption and platelet abnormalities. The horses involved in this study had this symptomatology and one of them exhibited symptoms consistent with laminitis in the bitten and in the contralateral limbs. Laminitis lesions were characterized by separation of the hoof lamellar basement membrane (BM) from basal cells of the epidermis. These results demonstrated that Bothrops snake venom induces acute laminitis. We conclude that components of the venom, probably metalloproteinases, cause severe lesions in the hoof early in the envenoming process. Antivenom therapy must be initiated as soon as possible in order to prevent complications, not only to save the life of an envenomed horse, but also to avoid the dysfunctional sequels of laminitis [abstract].



prima facie obvious at the time of applicants’ invention to apply Lipps et al’s LTNF within a method of treating or inhibiting snake envenomation where Acosta de Perez et al., teach laminitis treatment in ungulate because LTNF exhibits the ability to neutralize all effects, including laminitis which is associated with the lethality of snake venom toxins. One of ordinary skill in the art would have a reasonable expectation of success in treating laminitis resulting from snake bite when Lipps et al., specifically teaches LNTF displays remarkable resistance to the toxic action of snake venoms. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a method of treating laminitis in an ungulate, where there is no change in the respective function of the LNTF or snake envenomation, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Pertinent Art
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Dickinson et al., (J Am Vet Med Assoc. 1996 Jun 1;208(11):1866-71)  teach clinical manifestations, for rattlesnake venom poisoning in horses include laminitis, chronic laminitis. 


Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	No claims allowed.

11.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JANA A HINES/Primary Examiner, Art Unit 1645